UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                  v.                              No. 00-4679
GEORGE LYNCH,
                Defendant-Appellant.
                                       
            Appeal from the United States District Court
         for the Eastern District of Virginia, at Alexandria.
               Claude M. Hilton, Chief District Judge.
                            (CR-00-103)

                       Submitted: March 16, 2001

                        Decided: April 17, 2001

      Before WILKINS, LUTTIG, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Michael S. Arif, MARTIN, ARIF, PETROVICH & WALSH, Spring-
field, Virginia, for Appellant. Helen F. Fahey, United States Attorney,
Sara R. Lewenberg, Special Assistant United States Attorney, Alex-
andria, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. LYNCH
                              OPINION

PER CURIAM:

   George Lynch appeals his convictions for possession with intent to
distribute 500 or more grams of cocaine, in violation of 21 U.S.C.A.
§ 841(a)(1) (West 1999), and possession of a firearm in furtherance
of a drug trafficking crime, in violation of 18 U.S.C.A. § 924(c)(1)(a)
(West 2000). Lynch pled not guilty and waived his right to a jury
trial. The district court found Lynch guilty on these charges and sen-
tenced him to 240 months incarceration and four years of supervised
release. On appeal, Lynch asserts there was insufficient evidence to
support his convictions.

   The standard for review is whether, viewing the evidence in the
light most favorable to the prosecution, there is sufficient evidence to
support the verdict. Glasser v. United States, 315 U.S. 60, 80 (1942).
After reviewing the evidence presented at trial under this standard, we
affirm Lynch’s convictions.

   Virginia State Trooper James R. Robinson’s testimony on behalf of
the Government established that Lynch, when stopped for speeding in
a tractor trailer, presented a fraudulent license. Lynch subsequently
forged a legal document by signing his citation under a false name,
which led to Lynch’s arrest and a search of his vehicle. This search
revealed that Lynch transported 2997 grams of cocaine in a package
sealed with duct tape, which sat in an open bag in the cab of Lynch’s
vehicle. A handgun with an ammunition clip was found in the cab’s
sleeping compartment.

   Robinson also testified that Lynch admitted that he was in the vehi-
cle when the bag was placed in the cab and he was instructed to
deliver the bag to New York with his cargo of tomatoes to receive a
$2000 payment. On the night of his arrest, Lynch acknowledged he
"had an idea" about the bag’s contents. Lynch also told Robinson he
felt compelled to travel with a gun to protect himself on this trip,
though Lynch on appeal maintains he believed the bag contained an
additional supply of tomatoes.
                       UNITED STATES v. LYNCH                        3
   Viewing this evidence in the light most favorable to the prosecu-
tion, the district court had sufficient evidence to establish Lynch was
guilty of cocaine possession with intent to distribute. 21 U.S.C.A.
§ 841(a)(1); United States v. Burgos, 94 F.3d 849, 873 (4th Cir.
1996). Additionally, since we find sufficient evidence of Lynch’s cul-
pability for cocaine trafficking, we likewise find sufficient evidence
to support his conviction for carrying a firearm in relation to a drug
offense. 18 U.S.C. § 924(c)(1)(a); United States v. Mitchell, 104 F.3d
649, 652 (4th Cir. 1997).

   Accordingly, we affirm. We dispense with oral argument because
the facts and legal contentions are adequately presented in the materi-
als before the court and argument would not aid in the decisional pro-
cess.

                                                          AFFIRMED